Case 19-11728-pmm           Doc 424    Filed 11/26/19 Entered 11/26/19 14:24:02             Desc Main
                                      Document     Page 1 of 2


                                                         Hearing Date: January 7, 2020
                                                         Time: 11:30 a.m.
                                                         Location: Courtroom #1, Reading, PA

                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                  :      CHAPTER 11
                                                         :
 RE LIQUIDATION CORP,                                    :      BANKR. NO. 19-11728JKF
                                                         :
                                  Debtor.                :

                        UNITED STATES TRUSTEE'S MOTION TO DISMISS
                                OR CONVERT TO CHAPTER 7

                   The Acting United States trustee for Region 3 (the “U. S. trustee”), in furtherance

 of the administrative responsibilities imposed under 28 U.S.C. Section 586(a), moves pursuant to

 11 U.S.C. § 1112(b), for the entry of an order dismissing this case or converting the case to

 chapter 7. In support of his motion, the U. S. trustee represents as follows:

                   1.     RE Liquidation Corp (the “Debtor”) commenced this case by filing a

 voluntary petition (the “Petition”) under chapter 11 of the U. S. Bankruptcy Code on March 20,

 2019.

                   2.     To date, the Debtor has not filed a proposed disclosure statement or plan

 of liquidation.

                   3.     Upon information and belief, the Debtor is administratively insolvent.

                   4.     The Debtor has also failed to file monthly operating reports as required

 pursuant to the U. S. trustee Operating Guidelines and LBR 2015-1. To date, the reports for the

 months of August through October 2019 are past due, and the report for the month of November

 2019 will be due prior to the date of the hearing on this motion.

                   5.     Upon information and belief, the Debtor has also failed to remain current

 with its post-petition financial obligations including, but not necessarily limited to the fees due
Case 19-11728-pmm         Doc 424       Filed 11/26/19 Entered 11/26/19 14:24:02            Desc Main
                                       Document     Page 2 of 2



 and owing pursuant to 28 U.S.C. § 1930(a)(6). The U. S. trustee is unable to determine the

 amount of any outstanding fees for the reasons set forth in the preceding paragraph.

                6.      The failure and/or inability to comply with the provisions of the

 Bankruptcy Code, the Federal and Local Bankruptcy Rules, and the U. S. trustee Guidelines, and

 its possible inability to remain current with post-petition obligations constitute grounds for the

 dismissal or conversion of this case to chapter 7 pursuant to 11 U.S.C. § 1112(b).

                For the reasons set forth above, among others, the U. S. trustee respectfully

 requests that the Court conduct a hearing on the above issues and enter an order dismissing this

 case. If any quarterly fees remain due and owing at the time of the hearing, the U. S. trustee

 requests the entry of a judgment against the Debtor in the amount of all accrued and unpaid fees

 as of the hearing date. The U. S. trustee specifically reserves the right to supplement his motion

 at or prior to the hearing thereon.

 Dated: November 26 , 2019.                                    ANDREW R. VARA
                                                               Acting United States trustee


                                                       By:    /s/ Dave P. Adams
                                                               Dave P. Adams
                                                               200 Chestnut Street, Suite 502
                                                               Philadelphia, Pennsylvania 19106
                                                               (215) 597-4411
                                                               (215) 923-1293 (fax)
                                                                 dave.p.adams@usdoj.gov




                                                   2
